

	

	

		II

		109th CONGRESS

		1st Session

		S. 593

		IN THE SENATE OF THE UNITED STATES

		

			March 10, 2005

			Ms. Collins (for

			 herself, Mr. Bayh,

			 Mr. Burr, Mr.

			 Santorum, Mr. Schumer,

			 Mr. DeWine, Mr.

			 Durbin, Mrs. Dole,

			 Mr. Byrd, Ms.

			 Mikulski, Mr. Graham,

			 Mr. Lieberman, Mr. Pryor, Mrs.

			 Lincoln, Mr. Rockefeller,

			 Mr. Baucus, and Mr. Lott) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Finance

		

		A BILL

		To amend title VII of the Tariff Act of 1930 to provide

		  that the provisions relating to countervailing duties apply to nonmarket

		  economy countries.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Stopping Overseas Subsidies Act of

			 2005.

		

			2.

			Application of countervailing duties to nonmarket economy

			 countries

			Section 701(a)(1) of the

			 Tariff Act of 1930 (19 U.S.C.

			 1671(a)(1)) is amended by inserting (including a nonmarket economy

			 country) after country each place it appears.

		

			3.

			Effective date

			The amendments made by section

			 2 apply to petitions filed under section 702 of the

			 Tariff Act of 1930 on or after the

			 date of the enactment of this Act.

		

